      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 1 of 21
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                        April 03, 2019
                                UNITED STATES DISTRICT COURT
                                                                                                     David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

VALERIE LOY,                                             §
                                                         §
           Plaintiff,                                    §
VS.                                                      § CIVIL ACTION NO. 7:18-CV-4
                                                         §
REHAB SYNERGIES, LLC,                                    §
                                                         §
           Defendant.                                    §

                                                    ORDER

         Pending before the Court is the motion for conditional certification 1 filed by Valerie Loy,

on behalf of herself and all others similarly situated, (“Plaintiff”), as well as Rehab Synergies

L.L.C’s (“Defendant”) response,2 and Plaintiff’s reply.3

         After considering the motion, the record, and the relevant authorities, the Court

GRANTS Plaintiff’s motion as follows.

    I. BACKGROUND

         This is a Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), case concerning

“off the clock” work allegedly performed by Plaintiff and other therapists while working for

Defendant, a skilled nursing provider with approximately forty-four locations throughout the

state of Texas.4 The instant motion concerns whether Plaintiff has provided sufficient evidence to




1
  Dkt. No. 31; see also Dkt. No. 32 (Memorandum in support).
2
  Dkt. No. 33.
3
  Dkt. No. 34.
4
  Dkt No. 1 p. 2, ¶ 12; Dkt. No. 33 p. 2, ¶ IA. It is somewhat unclear from the pleadings the number of facilities
Defendant currently maintains. Defendant indicates there are 50 or 51 locations in its response. See Dkt. No. 33 pp.
23–24.

1 / 21
     Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 2 of 21



conditionally certify a collective class of all therapists in five different jobs who worked for

Defendant at any time after March 8, 2015.5

         Plaintiff was employed by Defendant from March 2014 to August 2016 at its facility in

McAllen, Texas.6 Plaintiff filed suit in this Court alleging that she, and other similarly situated

therapists, worked “off the clock or otherwise underreported their time” while employed by

Defendant.7 Plaintiff alleges that this off-the-clock work occurred as a result of the “onerous

productivity requirements” set by Defendant.8 Plaintiff alleges further that Defendant knew off-

the-clock work was occurring and “expressly encouraged it.”9 As a result of this practice,

Plaintiff alleges she and other similarly situated employees have been “denied overtime

payments that they are due” in violation of the FLSA.10

         After filing, four other plaintiffs (“Opt-in Plaintiffs”) filed written consent forms opting

into the case.11 Defendant’s company is divided into four different regions; Plaintiff and all Opt-

in Plaintiffs worked in the same region, which includes nine facilities in the Dallas region and

two facilities in the McAllen, Texas area.12 All five Plaintiffs who have currently opted into this

suit worked only at two facilities: McAllen Nursing located in McAllen, Texas and Colonial

Manner in Pharr, Texas.13

         This Court held a scheduling conference with the parties during which Plaintiff indicated

that she would seek conditional certification of a collective class of all therapists who had

worked for Defendant at all locations since 2015, and therefore, that the potential opt-in class

5
  See Dkt. No. 31; Dkt. No. 32.
6
  Dkt. No. 1 p. 2, ¶ 8.
7
  Dkt. No. 1 p. 3, ¶ 13.
8
  Id.
9
  Id.
10
   Id. ¶¶ 15–17.
11
   See Dkt. Nos. 21 (Notice of Consent forms signed by ReAnna McNames and Nancy N. Garcia), 22 (Notice of
Consent form signed by Sophia Silva), 26 (Notice of Consent form signed by Kathryn Campbell).
12
   Dkt. No. 32-1 Defendant Regional Director Jennifer Maya Deposition 7:23–9:7 (“Maya Dep.”).
13
   See Dkt. No. 33 p. 1.

2 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 3 of 21



could encompass up to one thousand employees.14 Due to the potential complexity and scope of

the case, the Court entered a scheduling order dividing discovery into two phases.15 Phase I—the

current Phase—is dedicated to determining “the merits of the substantive claims” and consists of

deadlines pertaining to conditional certification.16 Phase II will consist of sending an opt-in

notice to any eligible plaintiffs and discovery pertaining to the merits of the case.17

           In accordance with the scheduling order, Plaintiff timely filed a motion to conditionally

certify a collective class of all therapists in five different positions who have worked for

Defendant at any time since March 8, 2015.18 Pursuant to § 216(b) of the FLSA, Plaintiff seeks

to conditionally certify a collective class of approximately 1,000 practitioners who are, or were,

employed by Defendant in five different jobs: speech language pathologists (“SLPs”), physical

therapists (“PTs”), physical therapist assistants (“PTAs”), occupational therapists (“OTs”), and

certified occupational therapist assistants (“COTAs”).19 Defendant responded,20 and Plaintiff

replied.21 The Court now turns to its analysis.

     II.      LEGAL STANDARD

           The FLSA requires covered employers to compensate non-exempt employees at overtime

rates when they work in excess of the statutorily defined maximum number of hours. 22 If they

are unlawfully denied overtime, § 216(b) of the FLSA permits an employee to bring suit against

an employer “for and in behalf of himself . . . and other employees similarly situated.” 23 The


14
   See Minute Entry dated April 10, 2018.
15
   Dkt. No. 27 (scheduling order).
16
   Id.
17
   Id.
18
   Dkt No. 31; see also Dkt. No. 32 (Memorandum in support).
19
   Dkt. No. 33 p. 2, ¶ IA; see also Dkt. No. 33-7 ¶¶ 4–5 (Declaration of Carmen Vitton Chief Operating Officer of
Defendant declaring that there are over 1,000 current and former therapists and assistants since January 2015).
20
   Dkt. No. 33.
21
   Dkt. No. 34.
22
   29 U.S.C. § 207(a).
23
   29 U.S.C. § 216(b).

3 / 21
     Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 4 of 21



circuits have developed two approaches to certifying collective actions brought pursuant to §

216(b). The Fifth Circuit has expressly refused to endorse either method.24

         This Court has already determined that the “two-step” method developed in Lusardi v.

Xerox Corporation, is appropriate in this case.25 Under that method, a district court first makes a

decision, based on the pleadings and any affidavits, whether to “conditionally” certify the

collective action and authorize notice to potential class members.26 In the first stage, the notice

stage, if Plaintiff has come forward with competent evidence, then the Court will approve the

sending of notice to putative collective action members, and discovery will continue, during

which time members may opt-in to the action.27 In the second stage, the merits stage, the Court

may “decertify” the collective action upon a showing that the case lacks merit for collective

action, i.e. the plaintiffs are not “similarly situated” under § 216(b).28 Thus, once the opt-in

period has expired, and discovery has been largely completed, then Defendant may bring a

motion to decertify the class.29

         At this stage, the notice stage, district courts have broad discretion in determining

whether to order court-supervised notice to prospective plaintiffs.30 Generally, the standard for

satisfying the first step is lenient;31 however, plaintiff still bears the burden of presenting

preliminary facts showing that a similarly situated group of potential plaintiffs exists.32 Where—

as here—substantial discovery has already occurred “something more than the plaintiff’s own




24
   Mooney v. Aramco Services, 54 F.3d 1207, 1216 (5th Cir. 1995).
25
   118 F.R.D. 351 (D. N.J. 1987); see Dkt. No. 27.
26
   Mooney, 54 F.3d 1207 at 1214.
27
   Id.
28
   Id.
29
   Id.
30
   See Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 169 (1989).
31
   Id.
32
   Tice v. AOC Senior Home Health Corp., 826 F. Supp. 2d 990, 994–95 (E.D. Tex. 2011).

4 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 5 of 21



allegations and declarations is required.”33 Plaintiff must make a showing of at least “substantial

allegations that the putative class members were together the victims of a single decision, policy,

or plan infected by discrimination.”34

         The court should satisfy itself that the potential plaintiffs are similarly situated with

respect to their job requirements and pay provisions.35 However, a plaintiff need only show that

all the positions sought to be included in the collective action are similar to plaintiff’s position,

not identical.36 “Geographic commonality is not necessary to meet the ‘similarly situated’

requirement for a FLSA collective action; instead the focus is on whether the employees were

impacted by a common policy.”37 Where “there is a reasonable basis to conclude that the same

policy applies to multiple locations of a single company, certification is appropriate.”38 The

presence of an official policy against off-the-clock work does not defeat conditional certification

if the plaintiff provides substantial evidence that regular off-the-clock work is occurring.39

         A court may deny conditional certification if the action arises from “circumstances purely

personal to the plaintiff, and not from any generally applicable rule, policy, or practice.” 40

Ultimately, the Court‘s determination centers on whether a factual nexus exists between the

proposed members of the class such that the grouping promotes judicial efficiency.41


33
   Nieddu v. Lifetime Fitness, Inc., 977 F. Supp. 2d 686, 692 (S.D. Tex. 2013).
34
   Mooney, 54 F.3d at 1214 n.8 (citing Sperling v. Hoffmann-La Roche, Inc., 118 F.R.D. 392, 407 (D.N.J. 1988)).
35
   Allen v. McWane, Inc., 2006 U.S. Dist. LEXIS 81543, 2006 WL 3246531, *2 (E.D. Tex. 2006).
36
   Id.
37
   Vargas v. Richardson Trident Co., 2010 U.S. Dist. LEXIS 15104, 2010 WL 730155, at *6 (S.D. Tex. Feb. 22,
2010) (collecting cases).
38
   Heeg v. Adams Harris, Inc., 907 F. Supp. 2d 856, 863 (S.D. Tex. 2012).
39
    See e.g., Falcon v. Starbucks Corp., 580 F. Supp. 2d 528, 536 (S.D. Tex. 2008) (conditionally certifying a
collective class despite the fact that Starbucks had an official “time worked is time paid” policy); see also Johnson v.
RGIS Inventory Specialists, 554 F. Supp. 2d 693, 709 (E.D. Tex. 2007) (“When an employer knows or has reason to
believe that an employee is working for the employer’s benefit, the time spent by the employee is work time, even if
the work was not requested.”).
40
   Watson v. Travis Software Corp., No. H-07-4104, 2008 U.S. Dist. LEXIS 94824, at *12 (S.D. Tex. Nov. 21,
2008) (quoting England v. New Century Fin. Corp., 370 F. Supp. 2d 504, 507 (M.D. La. 2005)).
41
   Shidler v. Alarm Sec. Grp., LLC, 919 F. Supp. 2d 827, 829 (S.D. Tex. 2012); see also Flowers v. MGTI, LLC,
CIV.A. H-11-1235, 2012 U.S. Dist. LEXIS 73900, 2012 WL 1941755 (S.D. Tex. May 29, 2012).

5 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 6 of 21



     III.      ANALYSIS

            Plaintiff requests the court conditionally certify all therapists working for Defendant,

approximately 1,000 individuals, as a collective class under the FLSA.42 Plaintiff specifically

seeks to conditionally certify the following collective class:

            all therapists (i.e., [SLPs], [PTs], [PTAs], [OTs], [COTAs]) who have been
            employed by Defendant at any time since March 2015 at any of Defendant’s
            skilled nursing facilities in the state of Texas.43

Plaintiff also requests the Court order Defendant to produce a list of all collective members,

including names and last known addresses, and authorize notice to these collective members via

U.S. mail and email.44

            Plaintiff argues that the large collective class is appropriate because a uniform

productivity requirement makes off-the-clock work inevitable for all the positions at all of

Defendant’s facilities.45 Plaintiff contends that all five jobs at all facilities have the same job

requirements and must perform similar “non-productive” work which is not billable and makes

meeting productivity requirements unrealistic on a daily basis without off-the-clock work.46

Plaintiff asserts that “productivity goals were not merely suggestions and meeting them was not

optional.”47 Plaintiff also argues therapists routinely work off-the-clock to meet productivity

requirements and Defendant “turns a blind eye to the practice.”48 Finally, Plaintiff maintains that

this is common to all of Defendant’s facilities across Texas.49

            While denying the merits of Plaintiff’s claims, Defendant argues that even if conditional

certification were warranted for the McAllen and Pharr locations, it would not be warranted for

42
   Dkt. No. 31 p. 1.
43
   Id.
44
   Id.
45
   Dkt. No. 32 p. 5, ¶ IIA.
46
   Id. at p. 8.
47
   Id. at p 11.
48
   Id. at p. 15.
49
   Id. at p. 9.

6 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 7 of 21



Defendant’s other facilities in Texas. Defendant argues that no Plaintiff works outside of

McAllen and Pharr and thus Plaintiff’s allegations amount to the individualized claims of

Plaintiff and Opt-in Plaintiffs, all of whom worked closely together and reported to the same

supervisors.50

         To determine whether conditional certification is appropriate, the Court will first consider

the evidence provided by Plaintiff and then analyze whether that evidence satisfies Plaintiff’s

burden of demonstrating the putative class members were victims of a single policy such that

moving forward as a collective class is in the interest of judicial economy.

             a.            Factual Evidence

         Plaintiff argues that the productivity requirement set by Defendant, combined with the

threat of discipline for failing to meet productivity goals, led to regular off-the-clock work at all

of Defendant’s facilities. In addition, Plaintiff argues that members of management for

Defendant knew or encouraged these practices, or at the least, should have known off-the-clock

work was occurring. The Court will consider the evidence provided regarding each.

                  i.       Productivity Requirement

         Each employee of Defendant self-reports his or her hours, clocking in and out via a

computer program that tracks time worked and productivity.51 Defendant defines productivity as

“the amount of billable time divided by the time” an employee clocks in. 52 Billable time consists

of “[p]atient care activities or patient care related activities.”53 Thus, work not typically




50
   Id. at p. 2.
51
   Dkt. No. 32-3 Plaintiff Dep. 69:7–23.
52
   Dkt. No. 32-1 Maya Dep. 17:19–21.
53
   Id. 17:24-25.

7 / 21
     Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 8 of 21



performed in the presence of the patient is not billable, and is not considered in determining an

employee’s productivity rating.54

         All of Defendant’s Texas facilities have a 90% productivity expectation,55 although

individual facilities have discretion to set productivity goals based on factors unique to that

facility.56 The productivity goal for Plaintiff and Opt-in Plaintiffs was 95%.57

         The rules regarding which activities are billable are “the same for each discipline at each

facility.”58 Non-billable work must be performed by all five therapist jobs.59 All five jobs share

basic similarities: each must perform ordered courses of treatment and document patients’

progress regarding these treatments.60 However, each job provides a different type of therapeutic

treatment. SLPs work on speech rehabilitation,61 PTs and PTAs provide physical therapy,62 OTs

and COTAs are responsible for occupational therapy.63 The assistant positions, PTAs and

COTAs, have similar job responsibilities as the therapist positions, but there are some tasks that

they cannot perform, and they have less responsibility for paperwork.64

         Non-billable work could include things such as conferring with nursing staff, completing

paperwork, team meetings, and conferring with family members.65 In some circumstances, some

non-billable work, could be completed at the same time as a billable task by multi-tasking; for

example, by completing a non-billable task—such as paperwork—at the same time the patient


54
   Dkt. No. 32; see Dkt. No. 32-8 (Rehab Service Matrix); see also Dkt. No. 32-3 Plaintiff Dep. 50:7–24.
55
   Dkt. No. 32-1 Maya Dep. 11:15–23; 32-2 Defendant Chief Operating Officer Carmen Vitton Deposition 38:3
(“Vitton Dep.”).
56
   Dkt. No. 32-2 Vitton Dep. 38:24–39:3.
57
   See e.g., Dkt. No. 32-3 Plaintiff Dep. 100:2–6; Dkt. No. 32-12 (Collective Exhibit of Weekly Team Meeting
Agendas).
58
   Dkt. No. 32-2 Vitton Dep. 46:5–10.
59
   See Dkt. No. 32-8.
60
   Id.
61
   See Dkt. No. 32-3 Plaintiff Dep. 22:19–24:4.
62
   See Dkt. No. 32-4 Opt-in Plaintiff Kathryn Campbell Deposition 49:3–51:8 (“Campbell Dep.”).
63
   See Dkt. Nos. 32-7 Opt-in Plaintiff Reanna McNames Deposition 56:1–57:1 (“McNames Dep.”).
64
   See Dkt. No. 32-3 Plaintiff Dep. 119:9–16; Dkt. No. 32-7 McNames Dep. 58:16–59:6.
65
   See Dkt. No. 32-8; see also Dkt. No. 32-3 Plaintiff Dep. 51:7–53:1.

8 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 9 of 21



was engaged in a billable task, such as a therapy technique that did not require active

monitoring.66

                 ii.      Discipline for Failing to Meet Productivity Requirements

         Plaintiff contends that therapists who did not meet productivity goals were subject to

disciplinary procedures. Plaintiff argues therapists were “constantly reminded of their

productivity requirements.”67 In support Plaintiff points to a collective exhibit of weekly meeting

agendas which remind therapists of productivity requirements.68 Further, therapists are told of

the productivity requirement when hired.69

         In addition, Plaintiff provides testimonial and documentary evidence that therapists could

be subject to disciplinary procedures for failing to meet productivity goals. Plaintiff received a

written disciplinary “Corrective Action Record” for failing to meet productivity requirements.70

Plaintiff’s Corrective Action Record is based solely on Plaintiff’s failure to meet her 90%

productivity goal.71

         Additionally, Opt-in Plaintiff Silva testified she was disciplined for failing to meet

productivity requirements, among other things.72 Opt-in Plaintiffs Campbell, McNames, and

Garcia testified that they were told to meet productivity requirements in discussions with

supervisors, but that they did not receive written disciplinary documents for missing productivity




66
   See e.g., Dkt. No. 32-4 Campbell Dep. 52:1–53:13; Dkt. No. 32-6 Opt-in Plaintiff Sophia Silva Deposition 75:2–
76:9 (“Silva Dep.”); Dkt. No. 32-9 Dkt. No. 32-9 Jubenal Garcia Deposition 45:4–24 (“J. Garcia Dep.”).
67
   Dkt. No. 32 p. 12.
68
   See Dkt. No. 32-12. It is unclear from the Exhibit at which facility these agendas were used. From context the
Court assumes they were created for the McAllen facility.
69
   See Dkt. No. 32-10 (March 23, 2016 Team Meeting Agenda). The Court again notes that the location of this
meeting is not indicated by the evidence provided in the record.
70
   See Dkt. No. 32-11.
71
   Id. (stating, “[Plaintiff] will maintain a weekly productivity average of 90%).
72
   Dkt. No. 32-6 Silva Dep. 113:1–114:13.

9 / 21
     Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 10 of 21



goals.73 Silva also testified that she knew of at least four other therapists who were disciplined

for failing to meet productivity requirements.74 Similarly, Opt-in Plaintiffs Campbell and Garcia

testified that they knew of other therapists who were disciplined due to failing to meet

productivity requirements.75

                 iii.    Regular Off-the-Clock Work at McAllen Nursing and Colonial Manor

          Plaintiff contends that the result of the productivity requirements was routine off-the-

clock work and provides evidence regarding the experience of Plaintiff and Opt-in Plaintiffs at

the McAllen Nursing and Colonial Manner locations. Plaintiff acknowledges that off-the-clock

work is against Defendant’s official policy,76 but contends off-the-clock work occurred so

regularly, with Defendant’s knowledge, that it amounted to a widespread policy.

          In support of this allegation, Plaintiff and all four Opt-in Plaintiffs each testify they

worked off-the-clock in order to meet the productivity requirements.77 All five admitted they

intentionally falsified their time sheets to achieve this result, even though this was explicitly

prohibited in Defendant’s company policies.78

          Plaintiff further provides the testimony of Opt-in Plaintiffs Campbell, McNames, Garcia,

and Silva, who all testify that the former Director of the McAllen facility, Maurice Caceres

(“Caceres”) told them to alter their own time sheets—or altered their time records for them—to




73
   Dkt. No. 32-4 Campbell Dep. 69:20–21; Dkt. No. 32-7 McNames Dep. 72:15–23; Dkt. No. 32-5 Opt-in Plaintiff
Nancy Garcia Deposition 74:11–15 (“N. Garcia Dep.”).
74
   Id. 102:24–103:21.
75
   Dkt. No. 32-4 Campbell Dep. 43:6–44:5; Dkt. No. 32-5 N. Garcia Dep. 76:13–77:22.
76
   See e.g., Dkt. No. 32-3 Plaintiff Dep. 60:22–61:13; Dkt. No. 32-7 McNames Dep.62:5–7.
77
   See Dkt. No. 32-3 Plaintiff Dep. 107:13-109:13; Dkt. No. 32-4 Campbell Dep. 89:7–90:16; Dkt. No. 32-5 Garcia
Dep. 48:10–24; Dkt. No. 32-6 Silva Dep. 83:23–85:19; Dkt. No. 32-7 McNames Dep. 40:2–14.
78
   See e.g., Dkt. No. 32-5 N. Garcia Dep. 51:15–52:16.

10 / 21
     Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 11 of 21



meet productivity requirements.79 Similarly, Plaintiff testified that Caceres also told her to work

off-the-clock to meet productivity requirements.80

                 iv.     Regular Off-the-Clock Work at Defendant’s Other Locations

          Plaintiff provides evidence that similar off-the-clock work was regularly occurring at

Defendant’s other facilities in Texas. Plaintiff argues that Defendant’s productivity records show

that “therapists at [Defendant’s] facilities throughout Texas routinely billed more time for

therapy services than the company recorded as on-the-clock time.”81 Plaintiff states that

“[b]etween January 2015 and January 2018, Defendant’s records show hundreds of instances in

which therapists have monthly productivity averages in excess of 100%. The only way such

productivity is mathematically possible is for a therapist’s billable time to exceed her on-the-

clock time.”82

          Plaintiff provides examples of Defendant’s official productivity reports from five

different months between 2015–2017.83 The Court notes that Defendant’s productivity reports

show monthly averages, which indicates that these are not isolated incidents, but repeated

circumstances in which therapists are regularly recording billable time exceeding on-the-clock

time. Members of management for Defendant admit that one possible reason that productivity

would be over 100% is if a therapist were working off-the-clock,84 and that productivity in

excess of 100% should not be the norm.85



79
   Dkt. No. 32-4 Campbell Dep. 34:22–36:1; Dkt. No. 32-5 Garcia Dep. 49:8–24; Dkt. No. 32-6 Silva Dep. 76:13–
77:8; Dkt. No. 32-7 McNames Dep. 79:5–24.
80
   Id. 93:8–12.
81
   Dkt. No. 32 p. 12.
82
   Id. at pp. 12–13.
83
   See Dkt. Nos. 32-14, 32-15, 34-2, 34-3 & 34-4.
84
   See Dkt. No. 32-13 Defendant Corporate Representative Melissa Collier 28:3–17 (“Collier Dep.”); Dkt. No. 32-1
Maya Dep. 43:9–14; Dkt. No. 32-9 Defendant McAllen Director Jubenal Garcia Deposition 75:1–3. (“J. Garcia
Dep.”).
85
   Dkt. No. 32-2 Vitton Dep. 63:24–64:20.

11 / 21
     Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 12 of 21



          The monthly averages provided to the Court show numerous therapists at facilities across

Texas reporting average productivity numbers in excess of 100%.86 For example, in January of

2015 at least 38 therapists at 18 different facilities had productivity scores in excess of 100%. 87

Similarly, in July of 2016 there were 27 therapists in 17 different facilities who had average

productivity scores above 100%.88 The data from May 2015, September 2016, and August 2017,

also show numerous instances of therapists at Defendant’s facilities across Texas achieving

greater than 100% productivity.89 The productivity records for all months provided also show

hundreds of individuals who had exactly 100% productivity.90 Plaintiff argues that this data

“raises more than a mere inference that Plaintiff has alleged a common practice affecting

therapists at Defendant’s other facilities.”91

          Plaintiff acknowledges that one legitimate cause of productivity in excess of 100% is an

efficiency technique called “layering of modalities.”92 Layering of modalities is when a therapist

places “a patient in an unattended supervised modality . . . and then provides a one-to-one

treatment with another patient.”93 That is, a therapist starts a patient on a unsupervised technique

and then works one-on-one with another patient simultaneously, and bills both techniques at the

same time.

          However, Plaintiff argues that layering modalities is not the most likely explanation of

the productivity records in excess of 100%. In support, Plaintiff points to testimony that this

technique only applies to Medicare Part B patients.94 It is unclear from the record what


86
   See Dkt. Nos. 32-14, 32-15, 34-2, 34-3 & 34-4.
87
   See Dkt. No. 32-14 (Productivity Averages by Facility and Therapist for January 2015).
88
   See Dkt. No. 32-15 (Productivity Averages by Facility and Therapist for July 2016).
89
   See Dkt Nos. 34-2, 34-4 & 34-5.
90
   See Dkt. Nos. 32-14, 32-15, 34-2, 34-3 & 34-4.
91
   Dkt. No. 32 p. 14.
92
   Id. at p. 17.
93
   Dkt. No. 32-13 Collier Dep. 25:16–20.
94
   Dkt. No. 32-1 Maya Dep. 37:23–40:11, 41:19–42:5; Dkt. No. 32-13 Collier Dep. 25:1–26:11.

12 / 21
     Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 13 of 21



proportion of Defendant’s overall patients are Medicare Part B, and thus, how often this

technique could be used.95 Members of management at Defendant indicated that layering

modalities is the only way that productivity would be higher than 100% without off-the-clock

work or error.96

                 v.      Management Knew or Should Have Known About Off-the-Clock Work

          Plaintiff argues that off-clock-work was occurring regularly throughout Defendant’s

locations and that Defendant “turned a blind eye” to the practice. Plaintiff argues that Defendant

knew, or should have known, that off-the-clock work was occurring on a regular basis.

          Plaintiff points to the testimony regarding the actions of Caceres, who, as previously

explained, ordered Plaintiff and Opt-in Plaintiffs to alter their time sheets or to work off-the-

clock.97 Plaintiff additionally provides testimony regarding another former Director, Jubenal

Garcia. Opt-in Plaintiff McNames testified that Jubenal Garcia acknowledged that he knew off-

the-clock work was regularly occurring.98 Opt-in Plaintiff Silva also testified Jubenal Garcia

discussed therapists working off-the-clock.99 Finally, Jubenal Garcia himself corroborates this

testimony and acknowledges that at one point he told some of the Opt-in Plaintiffs that he

suspected therapists at other locations worked off-the-clock to meet productivity requirements.100

          Plaintiff argues that even if Defendant did not have actual knowledge of off-the-clock

work, they should have known that it was occurring. Plaintiff argues that members of


95
    See Dkt. No. 33-7 Declaration of Defendant Chief Operating Officer Carmen Vitton (“Medicare Part A Patients
typically make up the smallest percentage of [Defendant’s] patients. Most of [Defendant’s] patients are either
Medicare/Managed Care Part B, Medicaid, or facility funded.”).
96
    See Dkt. No. 32-13 Collier Dep. 26:12–15; Dkt. No. 32-1 Maya Dep. 47:6–10; Dkt. No. 32-9 J. Garcia Dep.
75:16–76:04.
97
   Dkt. No. 32-4 Campbell Dep. 34:22–36:1; Dkt. No. 32-5 Garcia Dep. 49:8–24; Dkt. No. 32-6 Silva Dep. 76:13–
77:8; Dkt. No. 32-7 McNames Dep. 79:5–24.
98
   Dkt. No. 32-7 McNames Dep. 76:6–24.
99
   Dkt. No. 32-6 Silva 107:16–108:13.
100
     Dkt. No. 32-9 J. Garcia Dep. 65:23–66:4. Opt-in Plaintiff Silva provided testimony supporting that such a
conversation occurred. See Dkt. No. 32-6 Silva Dep. 107:7–108:13.

13 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 14 of 21



Defendant’s management acknowledged off-the-clock work could explain productivity numbers

in excess of 100% and that productivity numbers above 100% should be investigated, but that

Defendant had failed to investigate whether this was the case. Specifically, the Regional Director

for McAllen and Pharr testified that monthly productivity numbers in excess of 100% should be

something that a manager would “typically want to drill down into.”101 Defendant’s Chief

Operating Officer stated that monthly productivity numbers in excess of 100% should be “pretty

uncommon,” and that an administrator should “keep an eye” on such numbers and ask “why or

how” they were achieved.102 Defendant’s Corporate Representative similarly testified that while

she is not responsible for monitoring productivity reports, monthly productivity numbers in

excess of 100% could be something that would need to be investigated. 103 However, each stated

that they had not investigated any of Plaintiff’s claims, nor conducted an investigation regarding

whether off-the-clock work was occurring regularly for individual employees.104

             b. Analysis

          The Court finds that Plaintiff has provided “substantial allegations that the putative class

members were together the victims of a single decision, policy, or plan.”105 Therefore, the Court

determines that conditional certification of the entire collective class requested by Plaintiff is in

the interest of judicial economy for the purposes of sending notice.

          First, Plaintiff has provided evidence that all five job descriptions are “similarly situated”

such that certifying a collective action is appropriate.106 All facilities are impacted by the same

90% productivity requirement and all job descriptions had to meet this productivity

101
    Dkt. No. 32-1 Maya dep. 42:16–43:14.
102
    Dkt. No. 32-2 Vitton Dep. 63:24–64:25.
103
     Dkt. No. 32-13 Collier Dep. 26:23–27:7 (acknowledging that it was not her responsibility to monitor
productivity, but she would investigate if there appeared to a problem).
104
    Dkt. No. 32-1 Maya Dep. 55:1–17; Dkt. No. 32-13 Collier Dep. 24:7–15, 28:3–29:1; Dkt. No. 32-2 Vitton Dep.
65:1–72:3.
105
    Mooney, 54 F.3d at 1214 n.8.
106
    See Allen., 2006 U.S. Dist. LEXIS 81543, 2006 WL 3246531 at *2.

14 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 15 of 21



requirement.107 Each job shares similar job responsibilities.108 Plaintiff has provided examples of

therapists and assistants disciplined for failing to meet these requirements.109 Thus, employees in

each of the five job descriptions are subject to the “same policy, decision, or plan.” 110

          Although each job provides different therapy techniques, each job provides therapy to

patients, the billing practices are generally the same for each, and each is required to log that

information. Similarly, although the assistant positions, PTAs and COTAs, may have greater

ease in satisfying the productivity requirement, these positions are still subject to the same

productivity requirement. Thus, they are subject to the same time pressures. For the purposes of

notice, they are therefore similarly situated.

          Plaintiff has provided evidence that the result of these policies is regular off-the-clock

work. Plaintiff and Opt-in Plaintiffs regularly worked off-the-clock to meet productivity

requirements, and at least one Director, Caceres, altered, or ordered employees to alter, time

sheets such that the employee would not be paid for time worked.111 This is sufficient to

determine that Plaintiff has provided “substantial allegations” that all five jobs at the McAllen

and Pharr locations were “victims of the same plan” and thus sufficient to satisfy the

requirements to send notice to employees in all five jobs who worked at the McAllen and Pharr

locations.112

          Plaintiff also provides a reasonable basis to conclude that “the same policy applies to

multiple locations of a single company.”113 As noted, therapists at Defendant’s facilities


107
    Dkt. No. 32-1 Maya Dep. 11:15–23; 32-2 Vitton Dep. 38:3.
108
    See Dkt. No. 32-8.
109
    See e.g., Dkt. No. 32-11.
110
    Mooney, 54 F.3d at 1214 n.8.
111
    See Dkt. No. 32-3 Plaintiff Dep. 107:13-109:13; Dkt. No. 32-4 Campbell Dep. 34:22–36:1, 89:7–90:16; Dkt. No.
32-5 Garcia Dep. 48:10–49:24; Dkt. No. 32-6 Silva Dep. 76:13–77:8, 83:23–85:19; Dkt. No. 32-7 McNames Dep.
40:2–14, 79:5–24.
112
    See Mooney, 54 F.3d at 1214.
113
    See Heeg, 907 F. Supp. 2d at 863.

15 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 16 of 21



throughout Texas face a uniform productivity requirement of 90%, and the exact same job

requirements.114 Plaintiff further provides productivity records indicating hundreds of instances

of therapists averaging monthly productivity above 100%. 115 Finally, Plaintiff provides evidence

that at least one Director suspected that therapists at other locations were working off-the-clock

to meet productivity goals.116

          Defendant contends that even if Plaintiff can establish a pattern of off-the-clock work at

Defendant’s facilities in McAllen and Pharr, Plaintiff has not provided sufficient evidence to

establish a collective class as to Defendant’s other facilities.117 In support, Defendant points to

Plaintiff’s deposition in which she testified she was not aware of off-the-clock work at

Defendant’s facilities outside of Pharr and McAllen.118 Defendant also argues that the

productivity numbers do not necessarily indicate off-the-clock work. Defendant points out there

are number of ways in which productivity could be increased, including multi-tasking, using

students or assistants, or group therapy.119

          Defendant’s arguments are insufficient. the Plaintiff correctly points out that while the

efficiency techniques indicated by Defendant make it easier to meet productivity goals, they

would not lead to productivity numbers in excess of 100%.120 As Defendant’s representatives

admit, only layering modalities—which only applies to Medicare Part B patients—would explain

productivity numbers in excess of 100% without error or off-the-clock work.121

          The Court notes that Defendant could be correct, and the productivity numbers in excess

of 100% could be caused by layering modalities or error, but Plaintiff has provided sufficient

114
    See Dkt. No. 32-8.
115
    See Dkt. Nos. 32-14, 32-15, 34-2, 34-3 & 34-4.
116
    Dkt. No. 32-9 J. Garcia Dep. 65:23–66:4; see Dkt. No. 32-6 Silva Dep. 107:7–108:13.
117
    Dkt. No. 33.
118
    Dkt. No. 32-3 Plaintiff Dep. 105:22–25.
119
    Dkt. No. 33 p. 17.
120
    Dkt. No. 34 p. 4.
121
    See e.g., Dkt. No. 32-1 Maya Dep. 47:6–10.

16 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 17 of 21



evidence that these numbers could also indicate regular off the clock work. Defendant provides

no evidence this is not the case.

          Specifically, there is no evidence in the record indicating how many Medicare Part B

patients Defendant services, and, thus, the impact that layering modalities may have on

productivity numbers. Defendant points to a declaration by Defendant’s Chief Operating Officer

that “Medicare Part A patients typically make up the smallest percentage of Defendant’s patients.

Most of [Defendant’s] patients are Medicare Part B, Medicaid or facility-funded.”122 However,

nothing in the record provides any evidence that the layering modalities technique can be applied

to Medicaid or facility-funded patients. Thus, this provides no information regarding how often

the layering modalities technique may be utilized. Nor does Defendant provide any evidence

indicating what “typically” means in terms of the specific facilities involved. Thus, the Court

finds the record provides no information regarding the likelihood that layering modalities could

account for productivity numbers in excess of 100%. Accordingly, Defendant provides nothing

to rebut the inference that off-the-clock work is the explanation for productivity numbers in

excess of 100%.

          Defendant further admits it has not investigated to determine regular off-the-clock work

explains the productivity numbers in excess of 100%.123 The Court notes that the productivity

reports provide monthly averages. Therefore, if the monthly productivity numbers for each

therapist are in excess of 100% because of off-the-clock work, the reports could indicate

thousands of individual days employees worked off-the-clock and were not paid for their work.

Defendant’s representatives admit productivity numbers in excess of 100% could indicate



122
  Dkt. No. 3-7 ¶ 6.
123
  See Dkt. No. 32-9 J. Garcia Dep. 65:23–66:4; Dkt. No. 32-4 Campbell Dep. 34:22–36:1; Dkt. No. 32-1 Maya
Dep. 55:1–17; Dkt. No. 32-13 Collier Dep. 24:7–15, 28:3–29:1; Dkt. No. 32-2 Vitton Dep. 65:1–72:3.

17 / 21
        Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 18 of 21



employees working hours for which they were not being paid.124 However, Defendant has taken

no steps to investigate if any employees were working off-the-clock despite Plaintiff’s current

allegations and hundreds of therapists reporting productivity above 100%. Defendant may not

hide behind “conscious myopia and studied indifference” to avoid litigation on claims where

there is substantial evidence that employees at multiple locations are regularly not being paid for

the entire amount they are working.125 Neither may Defendant hide behind its official policy

regarding off-the-clock work, when faced with substantial evidence that this policy is not being

followed.126

           Plaintiff, at this stage, need not provide evidence that off-the-clock work was actually

occurring, but merely must provide substantial allegations that there is a collective class of

individuals similarly situated to Plaintiff. 127 Plaintiff has met that burden. Plaintiff has presented

testimonial evidence that off-the-clock work was regularly occurring at McAllen Nursing, and

that at least some members of management knew of this practice, allowed it to happen, or even

altered time sheets to ensure that Plaintiff and Opt-in Plaintiffs were not paid for their work.

Further, Plaintiff has provided testimony and productivity records sufficient to support a

reasonable conclusion that the same practice was occurring at other locations across Texas. This

is sufficient to conditionally certify the collective class as requested by Plaintiff, for the purpose

of sending notice. Accordingly, the Court GRANTS Plaintiff’s motion and conditionally

certifies the following class:




124
      See Dkt. No. 32-13 Collier Dep. 28:3–17; Dkt. No. 32-1 Maya Dep. 43:9–14; Dkt. No. 32-9 J. Garcia Dep. 75:1–
3.
125
    Gulf King Shrimp Co. v. Wirtz, 407 F.2d 508, 514 (5th Cir. 1969).
126
    Falcon 580 F. Supp. 2d at 536.
127
    Mooney, 54 F.3d at 1214.

18 / 21
        Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 19 of 21



           all therapists (i.e., [SLPs], [PTs], [PTAs], [OTs], [COTAs]) who have been
           employed by Defendant at any time since March 8, 2015 at any of Defendant’s
           skilled nursing facilities in the state of Texas.128

The Court will now provide the scheduling deadlines for the case moving forward.

                c. Phase II Scheduling Deadlines

           Because the Court has conditionally certified Plaintiff’s proposed collective class, the

Court now sets the following deadlines, as indicated in the previous scheduling order:

                   Within fourteen days of this Order, Defendant must provide to Plaintiff a
                    listing of all speech language pathologists, physical therapists, physical
                    therapist assistants, occupational therapists, and certified occupational
                    therapists who have been employed by Defendant at any time since March
                    8, 2015 at any of Defendant’s skilled nursing facilities in the state of
                    Texas. Such list shall include the name, last known mailing address, last
                    known email address, and last known telephone number.
                   The parties must submit to the Court: (1) proposed notice language; (2) a
                    proposed deadline for issuance of notices; and (3) a proposed deadline by
                    which the opt-in period closes by April 16, 2019.
                   Within thirty days after the opt-in period has closed: the parties must
                    submit a joint discovery case management plan that proposes specific
                    discovery deadlines for the merits of this case.

                d. Admonition to Defense Counsel

           The Court notes that Defense counsel’s response consistently cites to the record in a

manner that, at best, misleads the Court as to the truth of Defendant’s assertion, and, at worst, is

completely factually incorrect and unsupported by the record.

           The Court will illustrate the deficiency in Defendant’s response through an example. At

one point, Defendant states, “Silva is not aware of any employees at any [of Defendant’s]

facilit[ies] being disciplined for missing productivity” and cites to Opt-in Plaintiff Silva’s

deposition testimony page 103.129 While a portion of Opt-in Plaintiff Silva’s testimony appears




128
      Id.
129
      Dkt. No. 33 p. 12 (emphasis added).

19 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 20 of 21



to support Defendant’s assertion, in context Silva’s testimony actually supports the opposite.

Opt-in Plaintiff Silva’s testimony, in context, is as follows:

          Q: Do you know of any employees at McAllen Nursing who have been disciplined for
          falling short of their productivity requirement?
          A: Yes.
          Q: Who?
          A: I believe her last name was Robinson, Adrian Robinson, Christine McCleary,
          Valerie Loy, myself. I believe Reanna [McNames] has.
          Q: Anyone else?
          A: Not that I can remember at this time?
          Q: And that’s for McAllen Nursing?
          A: Uh-huh.
          Q: Do you know of any employees at Colonial Manner who have been disciplined
          for falling short of the productivity requirement? And, again, for—for these
          questions I’m asking about January 2015 to January 2018.
          A: No.
          Q: Okay. Do you know of any employees at any other . . . facilities that have been
          disciplined for falling short of the productivity requirement?
          A: No.130

When read in context, Silva clearly and directly indicates that she has personal knowledge of five

employees of Defendant, including herself, who she believes were disciplined for failing to meet

productivity requirements. This directly contradicts Defendant’s assertion that Silva testified that

she was not aware of “any employees at any . . . facility” who had been disciplined.131 Defendant

appears to be referencing, out of context, the portion of Silva’s testimony regarding facilities

outside of McAllen and Pharr. Further, Defendant omits the reference to “other” facilities, which

materially changes the meaning of Silva’s statement. This at best indicates a lack of care, and at

worst, indicates an intent to deliberately mislead the Court.

          Defendant’s response is replete with similarly misleading or incorrect assertions; the

Court finds it unnecessary to list them all. However, the Court reminds Defense counsel of every

attorney’s duty to only present factual contentions that, to the best of the person’s knowledge,

130
    Dkt. No. 32-6 Silva Dep. 102:24–103:21 (emphasis added). (Defendant did not include page 102 in its response,
but Plaintiff included the page in its motion).
131
    Dkt. No. 33 p. 12.

20 / 21
      Case 7:18-cv-00004 Document 35 Filed on 04/03/19 in TXSD Page 21 of 21



have evidentiary support or are likely to have evidentiary support with further investigation.132

The Court admonishes Defense counsel to adhere to the duty of care and honesty required when

presenting any argument or factual assertion to the Court.

      IV.      HOLDING

            Based on the foregoing, the Court GRANTS Plaintiff’s motion to conditionally

certify133 the following collective class:

            all therapists (i.e., [SLPs], [PTs], [PTAs], [OTs], [COTAs]) who have been
            employed by Defendant at any time since March 8, 2015 at any of Defendant’s
            skilled nursing facilities in the state of Texas.134

The Court further sets the following deadlines:

                  Within fourteen days of this Order, Defendant must provide to Plaintiff a
                   listing of all speech language pathologists, physical therapists, physical
                   therapist assistants, occupational therapists, and certified occupational
                   therapists who have been employed by Defendant at any time since March
                   8, 2015 at any of Defendant’s skilled nursing facilities in the state of
                   Texas. Such list shall include the name, last known mailing address, last
                   known email address, and last known telephone number.
                  The parties must submit to the Court: (1) proposed notice language; (2) a
                   proposed deadline for issuance of notices; and (3) a proposed deadline by
                   which the opt-in period closes by April 16, 2019.

            IT IS SO ORDERED.


            DONE at McAllen, Texas, this 3rd day of April, 2019.


                                                    ___________________________________
                                                    Micaela Alvarez
                                                    United States District Judge




132
    Fed. R. Civ. P. 11(b)(3).
133
    Dkt. No. 31.
134
    Id.

21 / 21
